Exhibit23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM October 21, 2010 We consent to the incorporation by reference in this Registration Statement on Form S-8/A (No. 333-148167) of Data Storage Corporation of our report dated September 14, 2010, with respect to the 2009 and 2008 financial statements and schedules of SafaData, LLC included in the Current Report (Form 8-K/A) filed with the Securities and Exchange Commission on October 18, 2010. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey
